                                   1                                    UNITED STATES DISTRICT COURT

                                   2                                 NORTHERN DISTRICT OF CALIFORNIA

                                   3

                                   4        MIA SAGOTE,                                       Case No. 17-cv-06400-YGR (PR)
                                                          Petitioner,                         ORDER GRANTING RESPONDENT’S
                                   5
                                                                                              MOTION TO DISMISS PETITION AS
                                                     v.                                       UNTIMELY; AND DENYING
                                   6
                                                                                              CERTIFICATE OF APPEALABILITY
                                   7        JANEL ESPINOZA, Warden,
                                                          Respondent.
                                   8

                                   9             Petitioner Mia Sagote, a state prisoner currently incarcerated at the Central California

                                  10   Women’s Facility, filed the instant pro se action for a writ of habeas corpus pursuant to 28 U.S.C.

                                  11   § 2254.

                                  12             Before the Court is Respondent’s motion to dismiss the claims in the petition as untimely
Northern District of California
 United States District Court




                                  13   under the one-year statute of limitations established by the Antiterrorism and Effective Death

                                  14   Penalty Act of 1996 (“AEDPA”), 28 U.S.C. § 2244(d). Dkt. 14.

                                  15             Having read and considered the papers submitted and being fully informed, the Court

                                  16   GRANTS Respondent’s motion to dismiss.

                                  17   I.        BACKGROUND
                                  18             On October 29, 2013, Petitioner was convicted by a San Francisco County jury of robbery,

                                  19   kidnapping, and first degree murder with the special circumstances of prevention of witness

                                  20   testimony, commission while engaged in a kidnapping, and infliction of torture. Resp’t Ex. 1 at 2;

                                  21   Dkt. 14-1 at 4. On December 20, 2013, the trial court sentenced Petitioner to a term of life in

                                  22   prison without the possibility of parole plus a determinate term of three years. Id.

                                  23             On November 13, 2015, the California Court of Appeal affirmed the judgment on direct

                                  24   appeal. Resp’t Ex. 1 at 45; Dkt. 14-1 at 47. On February 17, 2016, the California Supreme Court

                                  25   denied review of Petitioner’s direct appeal. Resp’t Ex. 3

                                  26             On April 4, 2017,1 Petitioner filed a state habeas petition in the San Francisco County

                                  27
                                                 1
                                  28             According to the mailbox rule, a pro se federal or state habeas petition is deemed filed on
                                       the date it is delivered to prison authorities for mailing. See Saffold v. Newland, 250 F.3d 1262,
                                   1   Superior Court, and the petition was denied on the merits on June 6, 2017. Resp’t Exs. 4, 5.

                                   2          On June 19, 2017, Petitioner filed a state habeas petition in the California Court of Appeal.

                                   3   Resp’t Ex. 6. On July 12, 2017, the state appellate court denied the petition on procedural

                                   4   grounds, stating as follows:

                                   5                  The petition is procedurally barred because it is untimely (In re
                                                      Sanders (1999) 21 Cal. 4th 697, 703-704) and raises claims petitioner
                                   6                  raised or could have raised on direct appeal (In re Brown (1973) 9
                                                      Cal. 3d 679, 682). For these reasons, the petition for writ of habeas
                                   7                  corpus is denied . . . .
                                   8   Resp’t Ex. 7 at 1; Dkt. 14-2 at 140.

                                   9          On July 26, 2017, Petitioner filed a state habeas petition in the California Supreme Court.

                                  10   Resp’t Ex. 8. On October 18, 2017, the petition was summarily denied. Resp’t Ex. 9.

                                  11          On October 26, 2017,2 Petitioner filed the original petition for writ of habeas corpus in this

                                  12   Court, but she did not sign it. Dkt. 1. On December 1, 2018, Petitioner submitted a signed copy
Northern District of California
 United States District Court




                                  13   of the petition. Dkt. 9.

                                  14          On January 23, 2018, the Court issued an order directing Respondent to show cause why

                                  15   the petition should not be granted. Dkt. 10.

                                  16          On May 11, 2018, after being granted an extension of time to do so, Respondent filed the

                                  17   instant motion to dismiss. Dkts. 13, 14. On June 1, 2018, Petitioner filed an opposition to the

                                  18   motion. Dkt. 15. On June 16, 2018, Respondent filed a reply. Dkt. 16. On July 2, 2018,

                                  19   Petitioner filed an unsolicited sur-reply. Dkt. 17.

                                  20

                                  21
                                       1268 (9th Cir. 2001), vacated and remanded on other grounds, Carey v. Saffold, 536 U.S. 214
                                  22   (2002) (holding that a federal or state habeas petition is deemed filed on the date the prisoner
                                       submits it to prison authorities for filing, rather than on the date it is received by the court). A
                                  23   proof of service is sufficient to show “delivery” to prison officials. The Court assumes that
                                       Petitioner delivered her state and federal petitions to prison officials on the same dates the proofs
                                  24   of service were signed or the same dates the petitions were signed (if no proofs of service
                                       included). See Koch v. Ricketts, 68 F.3d 1191, 1193 (9th Cir. 1995) (petitioner assumes risk of
                                  25   proving date of mailing).
                                              2
                                  26             As mentioned above, according to the mailbox rule, a pro se federal habeas petition is
                                       deemed filed on the date it is delivered to prison authorities for mailing. See Saffold v. Newland,
                                  27   250 F.3d at 1268. In the proof of service attached to her petition, Petitioner indicates that she
                                       deposited the motion in the “United State[s] mail in Chowchilla, California” on October 26, 2017,
                                  28   and addressed it to the Court on that date. Dkt. 1 at 23. Therefore, the Court deems the petition
                                       filed as of October 26, 2017.
                                                                                          2
                                       II.    DISCUSSION
                                   1
                                              A.      Overview
                                   2
                                              AEDPA, effective April 24, 1996, imposes a limitations period on petitions for a writ of
                                   3
                                       habeas corpus filed by state prisoners. In prisoner actions challenging non-capital state
                                   4
                                       convictions or sentences, a habeas petition must be filed within one year of, inter alia, the date the
                                   5
                                       judgment became final after the conclusion of direct review or the time passed for seeking direct
                                   6
                                       review. 28 U.S.C. § 2244(d)(1).
                                   7
                                              A state prisoner with a conviction finalized after April 24, 1996, such as Petitioner,
                                   8
                                       ordinarily must file a federal habeas petition within one year of the date his or her process of direct
                                   9
                                       review came to an end. See Calderon v. United States District Court (Beeler), 128 F.3d 1283,
                                  10
                                       1286 (9th Cir. 1997), overruled in part on other grounds by Calderon v. United States District
                                  11
                                       Court (Kelly), 163 F.3d 530 (9th Cir. 1998) (en banc). The one-year period is calculated
                                  12
Northern District of California




                                       according to the general rule for counting time in federal courts, Rule 6(a) of the Federal Rules of
 United States District Court




                                  13
                                       Civil Procedure. Patterson v. Stewart, 251 F.3d 1243, 1246 (9th Cir. 2001). That is, “the day of
                                  14
                                       the act, event, or default from which the designated period of time begins to run shall not be
                                  15
                                       included” in the one-year limitations period. Fed. R. Civ. P. 6(a). This is referred to as the
                                  16
                                       “anniversary method” because, absent any tolling, the expiration date of the limitations period will
                                  17
                                       be the same date as the triggering event in the following year. Patterson, 251 F.3d at 1246.
                                  18
                                              “[D]irect review” includes the ninety-day period during which a criminal appellant can file
                                  19
                                       a petition for a writ of certiorari from the United States Supreme Court, whether he or she actually
                                  20
                                       files such a petition or not. Bowen v. Roe, 188 F.3d 1157, 1159 (9th Cir. 1999).
                                  21
                                              In the present case, the California Supreme Court denied review on February 17, 2016.
                                  22
                                       The judgment became final for purposes of the AEDPA statute of limitations ninety days later, on
                                  23
                                       May 17, 2016. See id. The one-year limitations period began to run on that date. Accordingly,
                                  24
                                       Petitioner had until May 17, 2017 to file the instant petition. See 28 U.S.C. § 2244(d). Therefore,
                                  25
                                       the instant federal habeas petition filed on October 26, 2017, a little over five months after the
                                  26
                                       limitations period had expired, is untimely absent tolling.
                                  27

                                  28
                                                                                         3
                                               B.      Tolling
                                   1
                                                       1.      Statutory Tolling
                                   2
                                               The one-year statute of limitations is tolled under section 2244(d)(2) for the “time during
                                   3
                                       which a properly filed application for State post-conviction or other collateral review with respect
                                   4
                                       to the pertinent judgment or claim is pending . . . .” 28 U.S.C. § 2244(d)(2). Tolling applies to
                                   5
                                       one full round of collateral review. Carey v. Saffold, 536 U.S. 214, 223 (2002). The limitations
                                   6
                                       period is also tolled during the time between a lower state court’s decision and the filing of a
                                   7
                                       notice of appeal to a higher state court. Id. In California, where prisoners generally use the
                                   8
                                       State’s original writ system, this means that the limitations period remains tolled during the
                                   9
                                       intervals between a state court’s disposition of an original state habeas petition and the filing of
                                  10
                                       the next original state habeas petition in a higher court, provided the prisoner did not delay
                                  11
                                       unreasonably in seeking review in the higher court. Id. at 220-25.
                                  12
Northern District of California




                                               In the instant case, the limitations period ran from May 17, 2016 to April 4, 2017, for 322
 United States District Court




                                  13
                                       days, before Petitioner filed her state habeas petition in the state superior court. Thus, when
                                  14
                                       Petitioner filed her first state habeas petition on April 4, 2017, she had 43 days (365 days minus
                                  15
                                       322 days) of the limitations period remaining. Pursuant to Carey, statutory tolling of the
                                  16
                                       limitations period should apply to the entire time she was pursuing state collateral relief if she did
                                  17
                                       not delay unreasonably in seeking review in the higher court. Id. Thus, arguably the limitations
                                  18
                                       period could be tolled from April 4, 2017 (the date she filed her state habeas petition in the state
                                  19
                                       superior court) to October 18, 2017 (the date the state supreme court denied her state habeas
                                  20
                                       petition). The limitations period would have then resumed running on October 18, 2017 and
                                  21
                                       would have run until October 26, 2017, the date her federal petition was deemed filed, which is 8
                                  22
                                       additional days. A total of 330 days (322 days plus 8 days) would have elapsed before Petitioner
                                  23
                                       filed her federal petition. Therefore, if statutory tolling applies, Petitioner’s federal petition would
                                  24
                                       be timely because it was filed thirty-five days (365 days minus 330 days) before the limitations
                                  25
                                       period expired. However, as discussed below, Respondent’s position is that Petitioner is not
                                  26
                                       entitled to statutory tolling for the time period she filed her state habeas petitions in the state
                                  27
                                       appellate and supreme courts. Dkt. 14 at 3-4.
                                  28
                                                                                           4
                                   1          The Court now analyzes whether Petitioner is entitled to statutory tolling during the entire

                                   2   time frame she sought collateral review. As mentioned above, the limitations period started to run

                                   3   on May 17, 2016, and Petitioner filed her state habeas petition in the state superior court on April

                                   4   4, 2017, and the state superior court denied the petition on June 6, 2017. See Resp’t Exs. 4, 5.

                                   5   There is no dispute that the limitations period was tolled during the entire time period said petition

                                   6   was pending in the state superior court.

                                   7          As mentioned, when Petitioner filed her first state habeas petition on April 4, 2017, she

                                   8   had 43 days (365 days minus 322 days) of the limitations period remaining. When the clock

                                   9   resumed on June 6, 2017, Petitioner had 43 more days or up to and until July 19, 2017,3 to file a

                                  10   timely federal habeas petition.

                                  11          Respondent asserts that although Petitioner filed a state habeas petition in the state

                                  12   appellate court in June 2017, before the limitations period expired, that petition did not toll the
Northern District of California
 United States District Court




                                  13   AEDPA statute of limitations because it was not “properly filed” for purposes of statutory tolling

                                  14   as the state court found all claims in the petition untimely. Dkt. 14 at 3-4. The Court agrees with

                                  15   Respondent. An application is “properly filed” under section 2244(d)(2), when its delivery and

                                  16   acceptance, by the appropriate court officer for placement into the official record, are in

                                  17   compliance with the applicable laws and rules governing filings. Artuz v. Bennett, 531 U.S. 4, 8-9

                                  18   (2000). These usually prescribe, for example, the form of the document, the time limits upon its

                                  19   delivery, the court and office in which it must be lodged, and the requisite filing fee. Id. Here, the

                                  20   state appellate court found Petitioner’s entire state habeas petition untimely as indicated by its

                                  21   decision on July 12, 2017 clearly stating that petition was “procedurally barred because it is

                                  22   untimely” and its citation to In re Sanders. See Resp’t Ex. 7 at 1; Dkt. 14-2 at 140. In re Sanders

                                  23   discusses the procedural bars against untimely state habeas petitions and “insist[s] [that] a litigant

                                  24   mounting a collateral challenge to a final criminal judgment do so in a timely fashion.” 21 Cal.

                                  25   4th at 703. Thus, the state appellate court’s statement and citation of In re Sanders is a clear

                                  26
                                  27          3
                                                 Respondent did not take the mailbox rule into consideration, and thus Respondent
                                  28   incorrectly stated that Petitioner only had until “July 5, 2017” to file a timely federal habeas
                                       petition after the limitations period began to run again on June 6, 2017. See Dkt. 14 at 3.
                                                                                           5
                                   1   ruling that the petition was untimely, and the brevity of the court’s opinion does not change this

                                   2   analysis. See Walker v. Martin, 562 U.S. 307, 310 (2011) (holding California courts may signal

                                   3   that a habeas petition is denied as untimely by simply citing to the controlling decisions). “When

                                   4   a postconviction petition is untimely under state law, ‘that [is] the end of the matter’ for purposes

                                   5   of § 2244(d)(2).” Pace v. DiGuglielmo, 544 U.S. 408, 414 (2005) (citing Carey v. Saffold, 536

                                   6   U.S. at 226). In Pace, the Supreme Court held that “[b]ecause the state court rejected petitioner’s

                                   7   [postconviction] petition as untimely, it was not ‘properly filed,’ and he [or she] is not entitled to

                                   8   statutory tolling under § 2244(d)(2).” Id. at 413 (brackets added). Consistent with Pace, it cannot

                                   9   be said that Petitioner’s state habeas petition filed in the state appellate court on June 19, 2017,

                                  10   was a “properly filed” application which tolled the limitations period under section 2244(d)(2). Id.

                                  11           Meanwhile, in her opposition, Petitioner argues that her state habeas petition was properly

                                  12   filed and timely under AEDPA because she filed it shortly after the denial of a lower court petition
Northern District of California
 United States District Court




                                  13   for habeas relief. Dkt. 15 at 3. In essence, Petitioner argues that she complied with the applicable

                                  14   laws and rules governing filing in the state appellate court, but that the state court “was clearly

                                  15   erroneous in finding the petition [was] untimely.” Id. It seems that Petitioner would have this

                                  16   Court revisit the state appellate court’s imposition of the procedural bar and find that her state

                                  17   superior court petition was “properly filed” to entitle her to statutory tolling and the corresponding

                                  18   gap tolling for the period of time her subsequent habeas petitions were pending in the higher

                                  19   courts.4 However, the state appellate court’s determination that state habeas petition was untimely

                                  20   is “‘the end of the matter’ for purposes of § 2244(d)(2).” Pace, 544 U.S. at 414; see, e.g., Allen v.

                                  21   Siebert, 552 U.S. 3, 6-7 (2007) (per curiam) (whether time limit relied upon by state court is

                                  22   jurisdictional or affirmative defense, it is a condition to filing; therefore, untimely state

                                  23   postconviction petition was improperly filed even though Alabama’s time limit operates as

                                  24

                                  25
                                               4
                                                 Gap tolling refers to the limitations period “remain[ing] tolled during the intervals
                                       between the state court’s disposition of a state habeas petition and the filing of a petition at the
                                  26   next state appellate level.” Nino v. Galaza, 183 F.3d 1003, 1005 (9th Cir. 1999) (emphasis added).
                                       After Carey, this means that a state habeas petition is pending “in the absence of undue delay,”
                                  27   while a California petitioner “complete[s] a full round of [state] collateral review” all the way to
                                       the California Supreme Court. Biggs v. Duncan, 339 F.3d 1045, 1048 (9th Cir. 2003) (internal
                                  28   quotation marks omitted).

                                                                                           6
                                   1   affirmative defense). Again, the state appellate court, in denying Petitioner’s state habeas petition,

                                   2   clearly stated “[t]he petition is procedurally barred because it is untimely . . . .” Resp’t Ex. 7 at 1;

                                   3   Dkt. 14-2 at 140. There is no ambiguity with respect to the untimeliness of that state habeas

                                   4   petition under state law. Furthermore, the state supreme court summarily denied the same state

                                   5   habeas petition, which indicates it adopted the same procedural bars. Ylst v. Nunnemaker, 501

                                   6   U.S. 797, 801-06 (1991) (holding that where the last reasoned opinion on claim expressly imposes

                                   7   a procedural bar, it should be presumed that later decision summarily rejecting claim did not

                                   8   silently disregard bar and consider merits). Because that state habeas petitions were not “properly

                                   9   filed” in the state appellate and supreme courts, they did not initiate any period of statutory tolling

                                  10   while these petitions were pending or any corresponding gap tolling between the time she filed her

                                  11   state habeas petitions in the state appellate and supreme courts. Thus, the remaining 43 days in

                                  12   the limitations period continued to run and expired on July 19, 2017. And Petitioner’s federal
Northern District of California
 United States District Court




                                  13   petition, which was deemed filed on October 29, 2017, is still untimely by more than three

                                  14   months. Therefore, statutory tolling is not sufficient to overcome the time bar to Petitioner’s

                                  15   federal habeas petition.

                                  16                  2.      Equitable Tolling and Actual Innocence Exception
                                  17          Aside from statutory tolling, the AEDPA limitations period may be equitably tolled “if

                                  18   ‘extraordinary circumstances’ beyond a prisoner’s control make it impossible to file a petition on

                                  19   time.” See Calderon v. United States Dist. Court (Beeler), 128 F.3d 1283, 1288 (9th Cir. 1997)

                                  20   (citation omitted), overruled in part on other grounds by Calderon v. United States Dist. Court

                                  21   (Kelly), 163 F.3d 530 (9th Cir. 1998) (en banc). The prisoner “must show that the ‘extraordinary

                                  22   circumstances’ were the cause of his [or her] untimeliness.” Spitsyn v. Moore, 345 F.3d 796, 799

                                  23   (9th Cir. 2003) (citations omitted). The petitioner must also show that he or she has been

                                  24   “pursuing his [or her] rights diligently” and that “some extraordinary circumstance stood in his [or

                                  25   her] way.” Pace, 544 U.S. at 418.

                                  26          Petitioner first asserts she is “proceeding in propia persona and has little education and

                                  27   zero legal training . . . .” Dkt. 17 at 3. However, ignorance of the law and lack of legal

                                  28   sophistication do not alone constitute extraordinary circumstances warranting equitable tolling.
                                                                                           7
                                   1   Rasberry v. Garcia, 448 F.3d 1150, 1154 (9th Cir. 2006) (cataloguing cases from other circuits

                                   2   and holding that “a pro se petitioner’s lack of legal sophistication is not, by itself, an extraordinary

                                   3   circumstance”); see also Hughes v. Idaho State Bd. of Corr., 800 F.2d 905, 909 (9th Cir. 1986)

                                   4   (illiteracy of pro se petitioner insufficient cause to avoid procedural bar); Cantu-Tzin v. Johnson,

                                   5   162 F.3d 295, 299-300 (5th Cir. 1998) (pro se status during state habeas proceedings did not

                                   6   justify equitable tolling); United States v. Flores, 981 F.2d 231, 236 (5th Cir. 1993) (pro se status,

                                   7   illiteracy, deafness and lack of legal training does not justify equitable tolling). Therefore,

                                   8   Petitioner is not entitled to equitable tolling based solely on her ignorance of the law.

                                   9          Petitioner also argues that the late filing of her claims should be excused under the “actual

                                  10   innocence” exception of McQuiggin v. Perkins, 133 S. Ct. 1924 (2013). Dkt. 14 at 5; Dkt. 17 at 4-

                                  11   5. The Supreme Court held in McQuiggins v. Perkins that actual innocence, if proved, may serve

                                  12   as an equitable exception to the AEDPA statute of limitations. Accord Lee v. Lampert, 653 F.3d
Northern District of California
 United States District Court




                                  13   929, 931 (9th Cir. 2011) (en banc) (holding that “a credible showing of ‘actual innocence’ under

                                  14   Schlup v. Delo, 513 U.S. 298 (1995), excuses the statute of limitations period established by

                                  15   [AEDPA].”). Under this “equitable exception,” a petitioner “may pass through the Schlup

                                  16   gateway and have [the] otherwise time-barred claims heard on the merits.” Id. at 932.

                                  17          In order to pass through the Schlup gateway, a petitioner must produce sufficient proof of

                                  18   his or her actual innocence to bring him or her within the narrow class of cases “‘implicating a

                                  19   fundamental miscarriage of justice.’” Schlup, 513 U.S. at 314-15 (quoting McCleskey v. Zant, 499

                                  20   U.S. 467, 494 (1991)). “[The] evidence of innocence [must be] so strong that a court cannot have

                                  21   confidence in the outcome of the trial unless the court is also satisfied that the trial was free of

                                  22   nonharmless constitutional error.” Id. at 316. A “petitioner must show that it is more likely than

                                  23   not that no reasonable juror would have convicted him [or her] in the light of the new evidence.”

                                  24   Id. at 327. This exacting standard permits review only in the “extraordinary case,” but it “does not

                                  25   require absolute certainty about the petitioner’s guilt or innocence.” House v. Bell, 547 U.S. 518,

                                  26   538 (2006) (quoting Schlup, 513 U.S. at 327).

                                  27          A petitioner must support his or her claims “with new reliable evidence—whether it be

                                  28   exculpatory scientific evidence, trustworthy eyewitness accounts, or critical physical evidence—
                                                                                          8
                                   1   that was not presented at trial.” Schlup, 513 U.S. at 324. “By enumerating [these] categories of

                                   2   evidence that could prove innocence, the Supreme Court made clear that less reliable kinds of

                                   3   evidence cannot support an actual innocence claim.” Lee, 653 F.3d at 945-46 (Kozinski, J.

                                   4   concurring). A reviewing habeas court then “consider[s] all the evidence, old and new,

                                   5   incriminating and exculpatory” admissible at trial or not. House, 547 U.S. at 538 (internal

                                   6   quotation marks removed). On this complete record, the court makes a “‘probabilistic

                                   7   determination about what reasonable, properly instructed jurors would do.” Id. (quoting Schlup,

                                   8   513 U.S. at 329). The court is to “assess how reasonable jurors would react to the overall, newly

                                   9   supplemented record.” Id. In sum, a petitioner must show that it is more likely than not that “no

                                  10   reasonable juror would have convicted him [or her].” Schlup, 513 U.S. at 327 (brackets added).

                                  11   Put another way, a petitioner must “persuade [a reviewing court] that every juror would have

                                  12   voted to acquit him [or her].” Lee, 653 F.3d at 946 (citing Schlup, 513 U.S. at 327) (Kozinski, J.
Northern District of California
 United States District Court




                                  13   concurring) (brackets added).

                                  14           In response to her claim of actual innocence, Respondent points out that in the present

                                  15   petition and her previous state petitions, Petitioner presents no evidence of actual innocence. See

                                  16   Dkt. 16 at 4. Instead, she claims that “DNA testing will exclude her as the donor of the sample

                                  17   contained on untested evidence.” Dkt. 17 at 4. However, the record shows that the state superior

                                  18   court denied her state habeas petition seeking DNA testing noting that she failed to comply with

                                  19   statutory requirements, stating: “Most notably, Petitioner fails to . . . clearly state that she is

                                  20   innocent and not the perpetrator of the crime.” Resp’t Ex. 5 at 6; Dkt. 14-1 at 208. In addition,

                                  21   the state appellate court on direct appeal noted that “the evidence of [Petitioner]’s guilt was

                                  22   extremely strong” and “multi-layered.” Resp’t Ex 1 at 44-45; Dkt. 14-1 at 46-47. While the

                                  23   timing of the petition is a factor bearing on the reliability of the evidence purporting to show

                                  24   actual innocence, Perkins, 133 S. Ct. at 1928, the Court finds that Petitioner makes no showing of

                                  25   any sort. Based on the foregoing, the Court is not persuaded that had a jury considered

                                  26   Petitioner’s version of events along with all the other evidence of guilt, it is more likely than not

                                  27   that “no reasonable juror would have convicted [her],” Schlup, 513 U.S. at 327, or that “every

                                  28   juror would have voted to acquit [her],” Lee, 653 F.3d at 946. Thus, Petitioner is not entitled to
                                                                                           9
                                   1   the equitable exception to the AEDPA statute of limitations under Schlup, 513 U.S. at 327.

                                   2          In sum, the Court has determined above that neither statutory nor equitable tolling saves

                                   3   the petition from being untimely. Nor is Petitioner entitled to review of her claims under the

                                   4   actual innocence exception. Therefore, Petitioner’s federal habeas petition is untimely.

                                   5   Accordingly, the Court GRANTS Respondent’s motion to dismiss the petition as untimely.

                                   6   III.   CERTIFICATE OF APPEALABILITY
                                   7          The federal rules governing habeas cases brought by state prisoners have been amended to

                                   8   require a district court that dismisses or denies a habeas petition to grant or deny a certificate of

                                   9   appealability (“COA”) in its ruling. See Rule 11(a), Rules Governing § 2254 Cases, 28 U.S.C.

                                  10   foll. § 2254 (effective December 1, 2009).

                                  11          For the reasons stated above, Petitioner has not shown “that jurists of reason would find it

                                  12   debatable whether the district court was correct in its procedural ruling.” Slack v. McDaniel, 529
Northern District of California
 United States District Court




                                  13   U.S. 473, 484 (2000). Accordingly, a COA is DENIED.

                                  14   IV.    CONCLUSION
                                  15          For the reasons outlined above, the Court orders as follows:

                                  16          1.      Respondent’s motion to dismiss the petition for a writ of habeas corpus as untimely

                                  17   is GRANTED, and this action is DISMISSED with prejudice. Dkt. 14.

                                  18          2.      A COA is DENIED. Petitioner may seek a COA from the Ninth Circuit Court of

                                  19   Appeals.

                                  20          3.      The Clerk of the Court shall terminate all pending motions and close the file.

                                  21          4.      This Order terminates Docket No. 14.

                                  22          IT IS SO ORDERED.

                                  23   Dated: 12/19/2018

                                  24

                                  25
                                                                                               YVONNE GONZALEZ ROGERS
                                  26                                                           United States District Judge
                                  27

                                  28
                                                                                          10
